DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/10/2019 and 7/6/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because the text in figures 2B, 3A, 3B, 3C, 4A and 4B are blurred or illegible. What is being pointed out is also not seen in figures 3A, 3B, and 3C due to the darkness of the picture. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1 and 5-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for providing a virtual brain and model of epileptogenic and propagation zones for primate patients, does not reasonably provide enablement for providing virtual brains and models for non-primate patients.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
As currently written the step of providing the virtual brain and providing a model of epileptogenic and propagation zones and loading the models in the virtual brain are only shown to be performed on primates. However, the claim as currently written encompasses all animals.
The rejection can be overcome by integrating the limitations from claims 2 and 3 into claim 1.
Claims 5-20 inherit the deficiencies of claim 1 and are likewise rejected.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites the limitation "the models" in lines 4-5 and “the effect” in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitations “virtual brain” and “model of epileptogenic and propagations zones”. However it is not clear what features these terms are meant to encompass. 
In claim 1 in the providing the model limitation of lines 4-5. It is not clear if the limitation is to be read as “providing a model of an epileptogenic zone and of a propagation zone” or “providing a model of epileptogenic and propagation zones”. It is not clear what is the limitation supposed to be because the dependent claims have language that can be relevant to either the first or second reading.
Claims 2-20 inherit the deficiencies of claim 1 and are likewise rejected
Claim 3 recites the limitation "the onset", “the time-course”, and “the offset of epileptic discharges” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the zone” in line 3. It is not clear what zone is being referenced as there can be more than one.
Claim 9 recites “one or a plurality of possible propagation zones and of one or a plurality of possible other zones” in lines 2-3 which appears indefinite. Depending on the reading it reads like a broad limitations followed by a narrow limitation or as a limitation that appears to encompass all zones.
Claim 9 recites the limitation "the location of one or a plurality of possible propagation zones" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the possible propagation and other zones” in line 4. It is not clear what is being referred to as there can be more than one possible propagation zone.
Claim 10 recites the limitation “the possible epileptogenic zone” in line 2. It is not clear what is being referred to as there can be more than one possible epileptogenic zone.
Claim 10 recites the limitation "the degree of excitability" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “an epileptogenic zone” in line 3. It is not clear if this is a new instance or the same epileptogenic zone mentioned in claim 1.
Claim 11 recites the limitation “the possible propagation and other zones” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "an excitability parameter" in line 2.  It is not clear if this is a new instance or the same excitability parameter mentioned in claim 10.
Claim 12 recites the limitation "the identification of the degree of…” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the degree of epileptogenic and propagation zones" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the identification of the degree of epileptogenic and propagation zones" and “the degree of epileptogenic and propagation zones” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the onset", “the time-course”, and “the offset of epileptic discharges” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the zone” in line 3. It is not clear what zone is being referenced as there can be more than one.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thimothee Proix’s video “Seizure spread in a virtual epileptic patient”  and “Individual structural connectivity defines propagation networks in partial epilepsy” by Proix et al. (hereinafter Proix). 
In regards to claim 1, the video of Proix shows the following steps (pages indicate screenshot pages):
providing a virtual brain (p. 12-17 (17:27 - 18:59)); providing a model of an epileptogenic and of a propagation zones and loading said models in the virtual brain to create a virtual, epileptic brain (p. 4-7 (5:33 - 13:05)) ;
acquiring data of the brain of the epileptic patient (p. 8 (11:42 - 13:05); p. 9 (13:06 - 13:56));
identifying, in said data, a location of at least one possible epileptogenic zone;
fitting the virtual epileptic brain against the data acquired from the epileptic patient and parametrizing said at least one possible epileptogenic zone in the virtual epileptic brain as an epileptogenic zone (p. 10 (13:57-14:27), p. 12-17 (17:27 - 18:59)) ;
However, the video does not show the step of simulating the effect of a network modulation that mimics a clinical intervention of the brain of the patent using the virtual brain. In a related article by Proix that looks at networks and epilepsy, the abstract, the online methods, and the discussion section suggest the simulation of brain disorders and the effect of treatment 
In regards to claim 2, the video and article of Proix disclose the limitations of claim 1. In addition, it can be seen in the video of Proix that the virtual brain is a computerized platform that models various zones or notes of a primate brain and the connectivity between the zones of nodes because the patient is a human. 
In regards to claims 3, 4, 15, and 16, the video and article of Proix disclose the limitations of claims 1 and 2. In addition the article of Proix shows in the methods section that the model of the epileptogenic zone is a math model that describes the onset, time course, and the offset of epileptic discharges in the zone. Furthermore the math model is defined by state variable sthat describe fast discharges, define spike and wave events in the discharges, and a variable which is a slow permittivity variable, and differential equations.
In regards to claims 5, 6, and 17-20, the video and article of Proix disclose the limitations of claims 1-3. In addition it can be seen in the video that the data acquired from the brain of the epileptic patient comprises structural and functional data due to the usage of EEG and MRI.
In regards to claims 7-9, the video and article of Proix disclose the limitations of claim 1. In addition the article of Proix discloses creation of personalized virtual brain models to simulate seizure propagation in patients which would require the steps claimed in claims 7-9 (introduction, results, modeling seizure propagation, and methods).
In regards to claims 10 and 11, the video and article of Proix disclose the limitations of claim 1.  In addition the article of Proix shows that for the parameterization of the possible epileptogenic zone and that the excitability parameter characterizing the degree of excitability of the epileptogenic zone is used (see methods).  
In regards to claim 12 and 14, the video and article of Proix disclose the limitations of claims 10 and 11. While the combination does not explicitly state that the parameter is fit against functional patient data, the process of fitting a model to functional data is a common process used by artisans to determine the accuracy of a model. Thus it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to fit the excitability parameter against functional patient data to determine the accuracy of the virtual brain model.
In regards to claim 13, the video and article of Proix disclose the limitations of claim 1. In addition, as shown in the results, discussion, and methods sections of the article of Proix, a plurality of simulations are carried out for a plurality of possible epileptogenic zones.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986.  The examiner can normally be reached on Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791      

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791